UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WISCONSIN

Thomas Cooper,

Plaintiff,
Vv. NOTICE OF APPEAL
City of Black River Falls,
Brad Chown, Case No. 18-cv-288
Ronald E. Danielson and
Kelly Bakken.

Defendants.

 

Notice is hereby given that Thomas Cooper, Plaintiff, in the above-named matter, hereby
appeals to the United States Court of Appeals for the Seventh Circuit from the Opinion and Order
entered on September 19, 2019, and the Judgment entered on September 23, 2019, in favor of
Defendants, City of Black River Falls, Brad Chown, Ronald E. Danielson and Kelly Bakken, and
against Thomas Cooper, granting Defendants’ Motion for Summary Judgment and dismissal.

Datea: _/0/)F/) 9

BAKKE AN, S.C.

 

” oer M. a

Attorney No. 1025187

2919 Schneider Avenue SE, P.O. Box 280
Menomonie, WI 54751-0280

(715) 235-9016
preinhardt@bakkenorman.com

Attorneys for Thomas Cooper

 
